
	
		I
		111th CONGRESS
		2d Session
		H. R. 5823
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 Kanjorski, and Mr. Bachus)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a covered bond regulatory oversight program,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Covered Bond Act of
			 2010.
		2.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Ancillary
			 assetThe term ancillary asset means—
				(A)any interest rate
			 or currency swap associated with an eligible asset, substitute asset, or other
			 asset in a cover pool;
				(B)any credit
			 enhancement or liquidity arrangement associated with an eligible asset,
			 substitute asset, or other asset in a cover pool;
				(C)any guarantee,
			 letter-of-credit right, or other secondary obligation that supports any payment
			 or performance on an eligible asset, substitute asset, or other asset in a
			 cover pool; and
				(D)any proceeds of,
			 or other property incident to, an eligible asset, substitute asset, or other
			 asset in a cover pool.
				(2)CorporationThe
			 term Corporation means the Federal Deposit Insurance
			 Corporation.
			(3)Cover
			 poolThe term cover pool means a dynamic pool of
			 assets that is comprised of—
				(A)eligible assets
			 from a single eligible asset class; and
				(B)any substitute
			 assets or ancillary assets.
				(4)Covered
			 bondThe term covered bond means any senior recourse
			 debt obligation of an eligible issuer that—
				(A)has an original
			 term to maturity of not less than 1 year;
				(B)is secured by a
			 perfected security interest in a cover pool that is owned directly or
			 indirectly by the issuer of the obligation;
				(C)is issued under a
			 covered bond program that has been approved by the covered bond regulator and
			 is identified in a register of covered bonds maintained by the covered bond
			 regulator; and
				(D)is not a
			 deposit.
				(5)Covered bond
			 programThe term covered bond program means any
			 program of an eligible issuer under which 1 or more series or tranches of
			 covered bonds may be issued.
			(6)Covered bond
			 regulatorThe term covered bond regulator means
			 the Comptroller of the Currency.
			(7)Eligible
			 assetThe term eligible asset means—
				(A)in the case of the
			 residential mortgage asset class—
					(i)any
			 first-lien mortgage loan that is secured by 1-to-4 family residential property
			 and that is in compliance with any rule or supervisory guidance of a Federal
			 agency that is applicable to the loan at the time of loan origination;
					(ii)any
			 mortgage loan insured under the National Housing Act (12 U.S.C. 1701 et seq.),
			 or any loan guaranteed, insured, or made under chapter 37 of title 38, United
			 States Code; and
					(iii)rural housing
			 loans;
					(B)in the case of the
			 home equity asset class, any home equity loan that is secured by 1-to-4 family
			 residential property and that is in compliance with any rule or supervisory
			 guidance of a Federal agency that is applicable to the loan at the time of loan
			 origination;
				(C)in the case of the
			 commercial mortgage asset class, any commercial mortgage loan (including any
			 multifamily mortgage loan) that is in compliance with any rule or supervisory
			 guidance of a Federal agency that is applicable to the loan at the time of loan
			 origination;
				(D)in the case of the
			 public sector asset class—
					(i)any
			 security issued by a State or municipality;
					(ii)any
			 loan made to a State or municipality; and
					(iii)any loan,
			 security, or other obligation that is insured or guaranteed, in full or
			 substantially in full, by the full faith and credit of the United States
			 Government (whether or not such loan, security, or other obligation is also
			 part of another eligible asset class);
					(E)in the case of the
			 auto asset class, any auto loan or lease that is in compliance with any rule or
			 supervisory guidance of a Federal agency that is applicable to the loan or
			 lease at the time of loan or lease origination;
				(F)in the case of the
			 student loan asset class, any student loan (whether guaranteed or
			 nonguaranteed) that is in compliance with any rule or supervisory guidance of a
			 Federal agency that is applicable to the loan at the time of loan
			 origination;
				(G)in the case of the
			 credit or charge card asset class, any extension of credit to a person under an
			 open-end credit plan that is in compliance with any rule or supervisory
			 guidance of a Federal agency that is applicable to the extension of credit at
			 the time the extension is made;
				(H)in the case of the
			 small business asset class, any loan made or guaranteed under a program of the
			 Small Business Administration; and
				(I)in the case of any other eligible asset
			 class, any asset designated by the covered bond regulator, by rule and in
			 consultation with the applicable primary financial regulatory agencies, as an
			 eligible asset for purposes of such class.
				(8)Eligible asset
			 classThe term eligible asset class means—
				(A)a residential
			 mortgage asset class;
				(B)a commercial
			 mortgage asset class;
				(C)a public sector
			 asset class;
				(D)a small business
			 asset class; or
				(E)any other eligible asset class, as
			 determined by the covered bond regulator by rule and in consultation with the
			 applicable primary financial regulatory agencies.
				(9)Eligible
			 issuerThe term eligible issuer means—
				(A)any insured
			 depository institution and any subsidiary of such institution;
				(B)any bank holding
			 company and any savings and loan holding company;
				(C)any nonbank
			 financial company that is approved as an eligible issuer by the primary
			 financial regulatory agency for the nonbank financial company and the covered
			 bond regulator; and
				(D)any issuer that is
			 sponsored by 1 or more eligible issuers for the sole purpose of issuing covered
			 bonds on a pooled basis.
				(10)Nonbank
			 financial companyThe term
			 nonbank financial company has the meaning given such term under
			 section 102(a)(4) of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act.
			(11)Oversight
			 programThe term oversight program means the covered
			 bond regulatory oversight program established under section 3(a).
			(12)Primary
			 financial regulatory agencyThe term primary financial
			 regulatory agency has the meaning give such term under section 2(12) of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act.
			(13)Substitute
			 assetThe term substitute asset means—
				(A)cash;
				(B)any direct
			 obligation of the United States Government, and any security or other
			 obligation, the full principal and interest of which are insured or guaranteed
			 by the full faith and credit of the United States Government;
				(C)any direct obligation of a United States
			 Government corporation or Government-sponsored enterprise of the highest credit
			 quality, and any other security or other obligation of the highest credit
			 quality whose full principal and interest are insured or guaranteed by any such
			 corporation or enterprise, except that the outstanding principal amount of
			 these obligations in any cover pool may not exceed an amount equal to 20
			 percent of the outstanding principal amount of all assets in the cover pool
			 without the approval of the covered bond regulator;
				(D)any overnight
			 investment in Federal funds;
				(E)any other substitute asset, as determined
			 by the covered bond regulator by rule and in consultation with the applicable
			 primary financial regulatory agencies; and
				(F)any deposit
			 account or securities account into which only an asset described in
			 subparagraphs (A), (B), (C), (D), or (E) may be deposited or credited.
				3.Regulatory
			 oversight of covered bond programs established
			(a)Establishment
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the covered bond regulator
			 shall, by rule and in consultation with the applicable primary financial
			 regulatory agencies, establish a covered bond regulatory oversight program that
			 provides for—
					(A)covered bond programs to be evaluated
			 according to reasonable and objective standards in order to be approved under
			 paragraph (2), including eligibility standards for eligible assets;
					(B)covered bond
			 programs to be maintained in a manner consistent with this Act and safe and
			 sound financial practices; and
					(C)any estate created
			 under section 4 to be administered in a manner that is consistent with
			 maximizing the value and the proceeds of the related cover pool in a resolution
			 under this Act.
					(2)Approval of each
			 covered bond program
					(A)In
			 generalA covered bond shall be subject to this Act only if the
			 covered bond is issued by an eligible issuer under a covered bond program that
			 is approved by the covered bond regulator.
					(B)Existing covered
			 bond programsThe covered
			 bond regulator may approve a covered bond program that is in existence on the
			 date of enactment of this Act. Upon such approval, each covered bond under the
			 covered bond program shall be subject to this Act, regardless of when the
			 covered bonds were issued.
					(C)Consultation
			 with any primary regulatorBefore approving any covered bond program
			 of any eligible issuer, the covered bond regulator shall consult with the
			 primary financial regulatory agency, if any, of the eligible issuer and shall
			 confirm with such agency, if any, that the covered bond program is consistent
			 with safe and sound financial practices.
					(D)Multiple covered
			 bond programs permittedAn eligible issuer may have more than 1
			 covered bond program.
					(3)RegistryUnder
			 the oversight program, the covered bond regulator shall maintain a registry on
			 a Web site available to the public that contains—
					(A)the name of each
			 approved covered bond program; and
					(B)information on all
			 outstanding covered bonds issued under each approved covered bond program,
			 (including the reports described under paragraphs (3) and (4) of subsection
			 (b).
					(4)FeesThe
			 covered bond regulator may levy fees on the issuers of covered bonds in an
			 amount the covered bond regulator determines is necessary or appropriate to
			 defray, in the aggregate, the costs of the covered bond regulator in carrying
			 out the provisions of this Act.
				(b)Minimum
			 over-Collateralization requirements
				(1)Requirements
			 established
					(A)In
			 generalThe covered bond
			 regulator, from time to time, shall establish minimum over-collateralization
			 requirements for covered bonds backed by each of the eligible asset classes,
			 which are designed to ensure that sufficient assets exist in the cover pool to
			 satisfy all principal and interest due on the covered bonds and which are based
			 on the credit, collection, and interest rate risks (excluding the liquidity
			 risks) associated with the eligible asset class.
					(B)Reliance on
			 other over-collateralization standardsIn establishing requirements under
			 subparagraph (A), the covered bond regulator may rely on over-collateralization
			 levels required for the same or similar asset classes by—
						(i)any
			 Federal reserve bank when extending credit to depository institutions under the
			 Federal Reserve Act (12 U.S.C. 221 et seq.);
						(ii)any
			 Federal home loan bank when extending credit to member institutions under the
			 Federal Home Loan Bank Act (12 U.S.C. 1421 et seq.); or
						(iii)any other
			 comparable lenders in substantially similar transactions.
						(2)Asset coverage
			 testThe eligible assets and the substitute assets in each cover
			 pool that secures covered bonds shall, in the aggregate, at all times, meet the
			 applicable minimum over-collateralization requirements established under
			 paragraph (1).
				(3)Monthly
			 reportingEvery month, each issuer of covered bonds shall submit
			 a report on whether the cover pool that secures the covered bonds meets the
			 applicable minimum over-collateralization requirements established under
			 paragraph (1) to—
					(A)the primary
			 financial regulatory agency of the issuer, if any;
					(B)the covered bond
			 regulator; and
					(C)the applicable
			 covered bondholders.
					(4)Independent
			 asset monitor
					(A)Appointment of
			 independent asset monitorEach issuer of covered bonds shall
			 appoint the indenture trustee for the covered bonds, or another unaffiliated
			 entity, as an independent asset monitor for the applicable cover pool.
					(B)DutiesThe
			 independent asset monitor appointed under subparagraph (A) shall, on a
			 semiannual or other more frequent periodic basis determined by the covered bond
			 regulator—
						(i)verify whether the
			 cover pool that secures the covered bonds meets the applicable minimum
			 over-collateralization requirements established under paragraph (1); and
						(ii)disclose to the
			 primary financial regulatory agency of the issuer, if any, the covered bond
			 regulator, and the applicable covered bond holders whether the cover pool that
			 secures the covered bonds meets the applicable minimum
			 over-col­lat­er­al­i­za­tion requirements established under paragraph
			 (1).
						(5)No loss of
			 statusCovered bonds shall remain subject to this Act regardless
			 of whether the applicable cover pool ceases to meet the applicable minimum
			 over-collateralization requirements established under paragraph (1) at any time
			 after the covered bonds are issued.
				(6)Failure to meet
			 requirementsIf a cover pool securing covered bonds fails to meet
			 the applicable minimum over-collateralization requirements established under
			 paragraph (1), and if such failure is not cured within the time specified in
			 the transaction documents related to the covered bonds—
					(A)such failure shall
			 be deemed to be an uncured default for purposes of section 4(a); and
					(B)the issuer shall notify the covered bond
			 regulator of such failure.
					(c)Requirements for
			 eligible assets
				(1)LoansA
			 loan shall not qualify as an eligible asset for so long as the loan is
			 delinquent for more than 60 consecutive days.
				(2)SecuritiesA
			 security shall not qualify as an eligible asset for so long as the security
			 does not meet any credit-quality requirement under this Act.
				(3)No double
			 pledgeAn asset shall not
			 qualify as an eligible asset for so long as the asset is subject to a prior
			 perfected security interest that has been granted in an unrelated transaction.
			 Nothing in this Act shall affect such a prior perfected security
			 interest.
				(4)Single eligible
			 asset classNo cover pool may include eligible assets from more
			 than 1 eligible asset class.
				(d)Other
			 requirements
				(1)Books and
			 records of issuerEach issuer of covered bonds shall clearly mark
			 its books and records to identify the assets that comprise the cover pool that
			 secures the covered bonds.
				(2)Schedule of
			 eligible assets and substitute assetsEach issuer of covered
			 bonds shall deliver to the indenture trustee for the covered bonds, on at least
			 a monthly basis, a schedule of all eligible assets and substitute assets in the
			 cover pool that secures the covered bonds.
				4.Resolution upon
			 default or insolvency
			(a)Uncured
			 defaultIn this section, the term uncured default,
			 when used with respect to a covered bond, means a default on the covered bond
			 that has not been cured within the time, if any, required by the transaction
			 documents related to the covered bond.
			(b)Default on
			 covered bonds prior to conservatorship, receivership, liquidation, or
			 bankruptcy
				(1)Creation of
			 separate estateIf an uncured
			 default occurs with respect to a covered bond before the issuer of such covered
			 bond enters conservatorship, receivership, liquidation, or bankruptcy, an
			 estate shall be automatically created by operation of law and shall exist and
			 be administered separate and apart from the issuer or any subsequent
			 conservatorship, receivership, liquidating agency, or estate in bankruptcy for
			 the issuer or any other assets of the issuer. A separate estate shall be
			 created for each affected covered bond program.
				(2)Assets and
			 liabilities of estateAny estate created under paragraph (1)
			 shall be comprised of the cover pool that secures the covered bond, which shall
			 be automatically released to and held by the estate free and clear of any
			 right, title, interest, or claim of the issuer or any conservator, receiver,
			 liquidating agent, or trustee in bankruptcy for the issuer or any other assets
			 of the issuer. The estate created under paragraph (1) shall be fully liable on
			 the covered bond and all other covered bonds and related obligations of the
			 issuer (including obligations under related derivative transactions) that are
			 secured by the cover pool. The estate shall not be liable on any obligation of
			 the issuer that is not secured by the cover pool.
				(3)Retention of
			 claimsAny holder of a covered bond or related obligation secured
			 by a cover pool for which an estate has been created under paragraph (1) shall
			 retain a claim against the issuer for any deficiency with respect to the
			 covered bond or related obligation.
				(4)Residual
			 interest
					(A)Issuance of
			 residual interestUpon the creation of an estate under paragraph
			 (1), a residual interest in the estate shall be automatically issued by
			 operation of law to the issuer.
					(B)Nature of
			 residual interestThe residual interest under subparagraph (A)
			 shall—
						(i)be
			 an exempted security as described in section 5;
						(ii)represent the
			 right to any surplus from the cover pool after the covered bonds and all other
			 liabilities of the estate have been paid in full; and
						(iii)be
			 evidenced by a certificate executed by the trustee of the estate.
						(5)Obligation of
			 issuerAfter the creation of an estate under paragraph (1), the
			 issuer shall—
					(A)transfer to the
			 covered bond regulator, or a designee of the covered bond regulator, all
			 tangible or electronic books, records, files, and other documents or materials
			 relating to the assets and liabilities of the estate; and
					(B)at the election of
			 the covered bond regulator, continue servicing the cover pool for 120 days
			 after the creation of the estate in return for a fair-market-value fee, as
			 determined by the covered bond regulator, that shall be payable from the estate
			 as an administrative expense.
					(c)Default on
			 covered bonds upon conservatorship, receivership, liquidation, or
			 bankruptcy
				(1)Corporation
			 conservatorship or receivership
					(A)In
			 generalIf the Corporation is appointed as conservator or
			 receiver for an issuer of covered bonds before an uncured default results in
			 the creation of an estate under subsection (b), the Corporation as conservator
			 or receiver shall have an exclusive right, during the 180-day period beginning
			 on the date of the appointment, to transfer any cover pool owned by the issuer
			 in its entirety, together with all covered bonds and related obligations
			 secured by the cover pool, to another eligible issuer that meets all conditions
			 and requirements specified in the transaction documents related to the covered
			 bonds.
					(B)Obligations
			 during 180-day periodDuring the 180-day period described in
			 subparagraph (A), the Corporation as conservator or receiver shall satisfy all
			 monetary and nonmonetary obligations of the issuer under the covered bonds and
			 the related transaction documents until the earlier of—
						(i)the
			 transfer of the covered bond program to another eligible issuer;
						(ii)the repudiation of further performance by
			 the Corporation as conservator or receiver under the covered bond program;
			 or
						(iii)the failure of the Corporation as
			 conservator or receiver to timely cure a default (other than the issuer’s
			 conservatorship or receivership) under the covered bond program.
						(C)Assumption by
			 transfereeIf the Corporation as conservator or receiver effects
			 a transfer described in subparagraph (A) within the 180-day period described in
			 subparagraph (A), the transferee shall take ownership of the cover pool and
			 shall become fully liable on all covered bonds and related obligations of the
			 issuer that are secured by the cover pool.
					(2)Other
			 circumstancesAn estate shall be automatically created by
			 operation of law and shall exist and be administered separate and apart from an
			 issuer of covered bonds and the conservatorship, receivership, liquidating
			 agency, or estate in bankruptcy for the issuer or any other assets of the
			 issuer, if—
					(A)a conservator,
			 receiver, liquidating agent, or trustee in bankruptcy, other than the
			 Corporation, is appointed for the issuer before an uncured default results in
			 the creation of an estate under subsection (b); or
					(B)in the case of the
			 appointment of the Corporation as conservator or receiver as described in
			 paragraph (1)(A), the Corporation as conservator or receiver—
						(i)does not complete the transfer of the
			 related covered bond program to another eligible issuer within the 180-period
			 described in paragraph (1)(A);
						(ii)repudiates the Corporation’s further
			 performance under the related covered bond program; or
						(iii)fails to timely cure a default (other than
			 the issuer’s conservatorship or receivership) under the related covered bond
			 program.
						A
			 separate estate shall be created for each affected covered bond program.(3)Assets and
			 liabilities of estateAny estate created under paragraph (2)
			 shall be comprised of the cover pool that secures the covered bonds, which
			 shall be automatically released to and held by the estate free and clear of any
			 right, title, interest, or claim of the issuer or any conservator, receiver,
			 liquidating agent, or trustee in bankruptcy for the issuer or any other assets
			 of the issuer. The estate created under paragraph (2) shall be fully liable on
			 the covered bonds and all other covered bonds and related obligations of the
			 issuer (including obligations under related derivative transactions) that are
			 secured by the cover pool. The estate shall not be liable on any obligation of
			 the issuer that is not secured by the cover pool.
				(4)Contingent
			 claimAny contingent claim for a deficiency with respect to a
			 covered bond or related obligation for which an estate has been created under
			 paragraph (2) shall be estimated by the conservator, receiver, liquidating
			 agent, or bankruptcy court for purposes of allowing the claim as a provable
			 claim if awaiting the fixing of that contingent claim would unduly delay the
			 resolution of the conservatorship, receivership, liquidating agency, or
			 bankruptcy case.
				(5)Residual
			 interest
					(A)Issuance of
			 residual interestUpon the creation of an estate under paragraph
			 (2), and regardless of whether any contingent claim described in paragraph (4)
			 becomes fixed or is estimated, a residual interest in the estate shall be
			 automatically issued by operation of law to the conservator, receiver,
			 liquidating agent, or trustee in bankruptcy for the issuer.
					(B)Nature of
			 residual interestThe residual interest under subparagraph (A)
			 shall—
						(i)be
			 an exempted security as described in section 5;
						(ii)represent the
			 right to any surplus from the cover pool after the covered bonds and all other
			 liabilities of the estate have been paid in full; and
						(iii)be
			 evidenced by a certificate executed by the trustee of the estate.
						(6)Obligation of
			 issuerAfter the creation of an estate under paragraph (2), the
			 issuer and its conservator, receiver, liquidating agent, or trustee in
			 bankruptcy shall—
					(A)transfer to the
			 covered bond regulator, or a designee of the covered bond regulator, all
			 tangible or electronic books, records, files, and other documents or materials
			 relating to the assets and liabilities of the estate; and
					(B)at the election of the covered bond
			 regulator (but subject to and not withstanding any right of repudiation or
			 rejection held by the conservator, receiver, liquidating agent, or trustee in
			 bankruptcy), continue servicing the cover pool for 120 days after the creation
			 of the estate in return for a fair-market-value fee, as determined by the
			 covered bond regulator, that shall be payable from the estate as an
			 administrative expense.
					(d)Administration
			 and resolution of estates
				(1)Trustee,
			 servicer, and administrator
					(A)In
			 generalThe covered bond regulator shall—
						(i)act
			 as or appoint the trustee of any estate created under subsection (b)(1) or
			 (c)(2); and
						(ii)appoint 1 or more
			 servicers or administrators for the cover pool held by the estate.
						(B)Powers and
			 duties of servicer or administratorAny servicer or administrator
			 appointed for an estate—
						(i)shall—
							(I)collect, realize
			 on (by liquidation or other means), and otherwise manage the cover pool held by
			 the estate; and
							(II)invest and use
			 the proceeds and funds received to make all remaining interest and principal
			 payments on the applicable covered bonds according to their terms (or, if an
			 acceleration or similar event occurs under the related transaction documents,
			 at the times specified in the transaction documents) and to satisfy any other
			 liabilities of the estate; and
							(ii)may
			 borrow or otherwise procure funds for the benefit of the estate on a secured or
			 unsecured basis and on a priority, pari passu, or subordinated basis.
						(C)Supervision of
			 servicer or administrator by the covered bond regulator
						(i)In
			 generalThe covered bond regulator shall supervise any servicer
			 or administrator that is appointed for an estate created under subsection
			 (b)(1) or (c)(2).
						(ii)Removal and
			 replacementIf the covered bond regulator determines that it is
			 in the best interests of an estate, the covered bond regulator may remove or
			 replace any servicer or administrator for the estate.
						(iii)ReportsEach
			 servicer or administrator for an estate shall, at such times and in such manner
			 as the covered bond regulator shall require, submit to the covered bond
			 regulator, the owner of the residual interest, and any other person designated
			 by the covered bond regulator, reports that describe the activities of the
			 servicer or administrator on behalf of the estate and the performance of the
			 cover pool held by the estate.
						(iv)Fees and
			 expensesAll fees and expenses of a servicer or administrator for
			 an estate shall be approved by the covered bond regulator and shall be paid
			 from the estate as an administrative expense.
						(D)Judicial or
			 administrative actionsAny servicer or administrator appointed
			 for an estate may commence or continue judicial or administrative actions, in
			 its own name on behalf of the estate, for the purpose of collecting, realizing
			 on, or otherwise managing the cover pool held by the estate or exercising its
			 other powers or duties on behalf of the estate. No covered bondholder,
			 indenture trustee, or other person to whom an estate is or is alleged to be
			 liable may commence or continue any judicial or administrative action against
			 the estate, the trustee, or any servicer or administrator, except for an action
			 to compel the release of funds that are available to the estate, that are
			 permitted to be distributed under this Act and regulations promulgated by the
			 covered bond regulator, and that are permitted and required to be distributed
			 under the related transaction documents and any contracts executed by or on
			 behalf of the estate after its creation under this Act. No court may issue an
			 attachment or execution on the assets of an estate. Except at the request of
			 the covered bond regulator or as otherwise provided in this subparagraph, no
			 court may take any action to restrain or affect the resolution of an estate
			 under this Act. The covered bond regulator shall be entitled to sovereign
			 immunity in carrying out the provisions of this Act.
					(E)Closing of
			 estateAfter an estate has been fully administered, the covered
			 bond regulator shall close the estate and, to the extent determined appropriate
			 by the covered bond regulator, may retain or destroy records of the
			 estate.
					(2)Study on
			 liquidity advancesThe Board of Governors shall conduct a study
			 on whether Federal reserve banks should be empowered to make advances to an
			 estate created under subsection (b)(1) or (c)(2) solely for the purpose of
			 providing liquidity in the case of timing mismatches among the assets and the
			 liabilities of the estate. The Board of Governors shall submit a report to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives on the results
			 of such study not later than 180 days after the date of enactment of this
			 Act.
				5.Securities law
			 provisions
			(a)Covered bonds
			 issued or guaranteed by banksAny covered bond issued or guaranteed by a
			 bank is a security issued or guaranteed by a bank under Section 3(a)(2) of the
			 Securities Act of 1933, Section 3(c)(3) of the Investment Company Act of 1940,
			 and Section 304(a)(4)(A) of the Trust Indenture Act of 1939. No covered bond
			 issued or guaranteed by a bank is an asset-backed security, as defined in
			 section 3 of the Securities and Exchange Act of 1934 (15 U.S.C. 78c).
			(b)Exemptions for
			 estates and residual interestsAny estate that is or may be created under
			 subsection (b) or (c) of section 4 shall be exempt from all securities laws but
			 shall be subject to the reporting requirements established by the covered bond
			 regulator under subsection (d)(1)(C)(iii) of section 4 and shall succeed to any
			 requirement of the issuer to file such periodic information, documents, and
			 reports in respect of the covered bonds as specified in section 13(a) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m(a)) and any other rule
			 established by Federal Government banking agencies. Any residual interest in an
			 estate that is or may be created under subsection (b) or (c) of section 4 shall
			 be exempt from all securities laws.
			6.Miscellaneous
			 provisions
			(a)Domestic
			 securitiesSection 106(a)(1) of the Secondary Mortgage Market
			 Enhancement Act of 1984 (15 U.S.C. 77r–1(a)(1)) is amended—
				(1)in subparagraph
			 (C), by striking or at the end;
				(2)in subparagraph
			 (D), by adding or at the end; and
				(3)by inserting after
			 subparagraph (D) the following:
					
						(E)covered bonds (as
				defined under section 2(3) of the United States Covered Bond Act of
				2010),
						.
				(b)No
			 conflictThe provisions of this Act shall apply, notwithstanding
			 any provision of the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.),
			 title 11, United States Code, or any other provision of Federal law with
			 respect to conservatorship, receivership, liquidation, or bankruptcy. No
			 provision of the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.), title
			 11, United States Code, or any other provision of Federal law with respect to
			 conservatorship, receivership, liquidation, or bankruptcy may be construed or
			 applied in a manner that defeats or interferes with the purpose or operation of
			 this Act.
			
